Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. [US PG Pub 2018/0314689].
	
	With respect to Claim 1, Wang discloses: A computing system (Figure 4, virtual personal assistant system 400, can be integrated into various devices and systems…to have…conversational interactions with human users, [0105]; a virtual personal assistant is an electronic tool that enables a person to interact…by speaking to the device using natural language, [0061]), comprising: a knowledge model that models concepts in natural language (Figure 4, Domain-Specific Ontology 438, … can include a reasonably thorough data model for the concepts and relationships that are specific to the domain, [0124]); a natural language processor (NLP) that receives a textual input, indicative of a chat message under evaluation, and context information, identified based on a previously received chat message that was received previous to the chat message under evaluation (…the interpretation 418 component may be assisted by a dialog history, such as for example a dynamic ontology, which may assist the interpretation 418 component in identifying references, such as “this,” “that,” “him,” “her,” “it,” and so on, [0113]), the natural language processor accessing the knowledge model to identify a concept in the chat message under evaluation and generating an NLP output identifying the concept based on the textual input and the context information (Figure 4, Domain-Specific Application Resources 430, …assume that low-level functionality, such as automatic speech recognition and natural language understanding, are provided by the virtual personal assistant platform 410. The domain-specific application resources 430…can provide context-specific frameworks and components that can provide a more advanced understanding of a person's input…The domain-specific application resources 430 can provide a context, for example using a domain-specific ontology 438 and/or domain-specific workflows, and, using the words and emotional state supplied by the virtual personal assistant platform 410, [0119]); and a bot controller that receives the NLP output from the natural language processor and generates a bot response output based on the NLP output (Figure 4, Output generation 422, …can formulate a textual response, and indicate whether the textual response should be displayed on a screen or vocalized, [0116]).  

	With respect to Claim 2, Wang discloses: The computing system of claim 1 wherein the knowledge model is configured with a plurality of concept entries (Figure 9, Shareable Ontology 912, a domain may correspond to one or more ontological concepts and/or properties that are defined in the shareable ontology 912, [0146]), each concept entry identifying a different concept with a different corresponding unique identifier that is unique relative to unique identifiers for other of the concept entries (The example shareable ontology 912 of FIG. 9 is a “general-purpose” or “shared” ontology that can be used to develop virtual personal assistant systems for one domain or for many different domains…the shareable ontology 912 can define a computerized structure for representing knowledge that relates to one domain or multiple domains. Such a structure includes ontological concepts (or “objects”), properties (or “attributes”) that are associated with the concepts and data relationships between or among the ontological concepts and properties…For example, in an ontology for a general-purpose “retail” domain, “product” may be an ontological concept, “color,” “description,” and “size” might be properties of the “product” concept, “has-a” might be a type of data relationship that exists between each of those properties and the “product” concept…, [0147]).  

	With respect to Claim 3, Wang discloses: The computing system of claim 2 wherein the knowledge model is configured with labeled relationship links (The example shareable ontology 912 of FIG. 9 is a “general-purpose” or “shared” ontology that can be used to develop virtual personal assistant systems for one domain or for many different domains…the shareable ontology 912 can define a computerized structure for representing knowledge that relates to one domain or multiple domains. Such a structure includes ontological concepts (or “objects”), properties (or “attributes”) that are associated with the concepts and data relationships between or among the ontological concepts and properties...For example, in an ontology for a general-purpose “retail” domain, “product” may be an ontological concept, “color,” “description,” and “size” might be properties of the “product” concept, “has-a” might be a type of data relationship that exists between each of those properties and the “product” concept, and “is-a” might be a type of data relationship that exists between the concept “product” and a sub-concept “shirts.”, [0147]), each relationship link linking two concept entries and identifying a relationship between the two concept entries (As used herein, terms such as “relation,” “data relationship,” “linkage,” and “link” may refer to a logical association or semantic relationship, [0153]).

	With respect to Claim 4, Wang discloses: The computing system of claim 3 wherein the relationship links are directional, indicating a role, of each of the two linked concept entries, in the relationship between the two linked concept entries (In some implementations, the shareable ontology 912 is hierarchical, in that the shareable ontology 912 leverages the “natural” inheritance structure of knowledge about a particular part of the real world, [0148]; Examiner interprets hierarchal as having an established directional order.).

	With respect to Claim 5, Wang discloses: The computing system of claim 4 wherein the knowledge model is configured with each concept entry having a corresponding linguistic label (…the shareable ontology 912 may define an inheritance relationship between an ontological concept of “jeans” and a “pants” concept because many, if not all, of the properties of pants are also applicable to jeans, [0149]; …a reusable component that is natural language grammar related to pants (e.g., “I like the natural-fit capris”) may be linked with, or included in, the container that corresponds to the “pants” concept of the domain knowledge base 916 through the shareable ontology 912, [0150]).  

	With respect to Claim 6, Wang discloses: The computing system of claim 5 wherein the natural language processor is configured to identify the concept in the textual input by matching words in the textual input against the linguistic labels corresponding to the concept entries in the knowledge model to identify a matching concept entry (…the shareable ontology 912 may define an inheritance relationship between an ontological concept of “jeans” and a “pants” concept because many, if not all, of the properties of pants are also applicable to jeans…during the development of a virtual personal assistant system designed for e-commerce shopping for pants, the platform 910 may use the shareable ontology 912 to help the developer create a natural language response that relates to pants, [0149]).  

	With respect to Claim 7, Wang discloses: The computing system of claim 6 wherein the natural language processor generates the NLP output with the unique identifier corresponding to the matching concept entry (…during the development of a virtual personal assistant system designed for e-commerce shopping for pants, the platform 910 may use the shareable ontology 912 to help the developer create a natural language response that relates to pants…the shareable ontology 912, the virtual personal assistant platform 910 may know that pants have an “inseam” and that the inseam is a measurement that is used to determine a person's pants size…the virtual personal assistant platform 910 may suggest or otherwise help the virtual personal assistant developer create a natural language response such as “please tell me your inseam measurement,” and incorporate that natural language response into the virtual personal assistant system for pants shopping, [0149]).  

	With respect to Claim 8, Wang discloses: The computing system of claim 7 wherein the bot controller is configured to generate the bot response based on the label corresponding to the matching concept entry (…since the virtual personal assistant platform 910 may know, through the shareable ontology 912, that jeans are a type of pants, the virtual personal assistant platform 910 may suggest or otherwise help the application developer link the already-created natural language response, “please tell me your inseam measurement” with the concept of “jeans.”, [0149]).  

	With respect to Claim 9, Wang discloses: The computing system of claim 8 wherein the natural language processor is configured to feed the unique identifier corresponding to the matching concept entry back to an input of the natural language processor, as context information for a subsequently received textual input indicative of a subsequently received chat message that is received subsequent to the chat message under evaluation (the reasoner 1018 can synthesize the user intent, input state, and/or any of the other available inputs in view of applicable dialog models, business logic, rules, etc. (which may be supplied by one or more of the domain-adapted reusable components 1022). From this analysis, the reasoner 1018 can determine a likely appropriate task to execute on the person's behalf and/or a likely appropriate system response to the person's intended goal or objective as derived from the meaning of the inputs and reflected in the user intent, [0175]).  

	With respect to Claim 10, Wang discloses: The computing system of claim 9 wherein the natural language processor is configured to access the knowledge model to identify a concept in the subsequently received textual input based on the subsequently received textual input and the context information (…the likely appropriate system task or response may be to ask the person for additional information, while in other cases, the likely appropriate system task or response may involve building a search query based on the inputs and execute an information retrieval process…In still other cases, an appropriate system task or response may be to present information to the person in order to elicit from the user additional inputs that may help the virtual personal assistant platform 1014 clarify the user intent, [0175]).  

	With respect to Claim 11, Wang discloses: The computing system of claim 9 wherein the natural language processor is configured to access the knowledge model (Figure 4, Domain-Specific Ontology 438, … can include a reasonably thorough data model for the concepts and relationships that are specific to the domain, [0124]) to identify a related concept entry that is related to the matching concept entry by a relationship link and to return, as context information for the subsequently received textual input, the unique identifier corresponding to the matching concept entry and the unique identifier corresponding to the related concept entry (…the reasoner 1018 may include a dialog manager module, which keeps track of the current state and flow of each conversation or dialog that occurs between a person and the virtual personal assistant system 1010. The dialog manager module may apply dialog-managing rules, templates, or task flows, for example, to the dialog input that are appropriate for the person's current context…the dialog manager may apply rules…for determining whether a current input is related to other inputs, based on one or more of the current or recently-obtained multi-modal inputs, [0176]; interpreter flows 1028 can be devices, structures, rules, lists, and/or models that help the virtual personal assistant platform 1014, or, more specifically, the interpreter 1016, determine the intended meaning or goal of the person's inputs…the interpreter flows 1028 may include combinations or sequences of dialog inputs that, when they occur in temporal proximity, may indicate a particular user intent, [0185]).  

	With respect to Claim 12, Wang discloses: A chat bot computing system (Figure 4, virtual personal assistant system 400, can be integrated into various devices and systems…to have…conversational interactions with human users, [0105]; a virtual personal assistant is an electronic tool that enables a person to interact…by speaking to the device using natural language, [0061]), comprising: a knowledge model that models concepts in natural language, the knowledge model having a plurality of concept entries (The interpretation 418 component can use the information extracted from audio and visual information by the audio understanding 414 and image understanding 416 components, and attempt to determine a person's current intent. “Intent” in this context means an objective, goal, task, purpose, request, or meaning intended by the verbal and/or visual input, [0113]), each concept entry identifying a different concept with a different corresponding unique identifier, that is unique relative to unique identifiers for other of the concept entries (The example shareable ontology 912 of FIG. 9 is a “general-purpose” or “shared” ontology that can be used to develop virtual personal assistant systems for one domain or for many different domains…the shareable ontology 912 can define a computerized structure for representing knowledge that relates to one domain or multiple domains. Such a structure includes ontological concepts (or “objects”), properties (or “attributes”) that are associated with the concepts and data relationships between or among the ontological concepts and properties…For example, in an ontology for a general-purpose “retail” domain, “product” may be an ontological concept, “color,” “description,” and “size” might be properties of the “product” concept, “has-a” might be a type of data relationship that exists between each of those properties and the “product” concept…, [0147]);-32- a natural language processor (NLP) that receives a textual input, indicative of a chat message under evaluation, and context information, identified based on a previously received chat message that was received previous to the chat message under evaluation, the natural language processor accessing the knowledge model to identify a concept entry corresponding to a concept in the chat message under evaluation based on the textual input and the context information, and generating an NLP output identifying the concept (Figure 4, Domain-Specific Application Resources 430, … assume that low-level functionality, such as automatic speech recognition and natural language understanding, are provided by the virtual personal assistant platform 410. The domain-specific application resources 430…can provide context-specific frameworks and components that can provide a more advanced understanding of a person's input…The domain-specific application resources 430 can provide a context, for example using a domain-specific ontology 438 and/or domain-specific workflows, and, using the words and emotional state supplied by the virtual personal assistant platform 410, [0119]), the natural language processor feeding the unique identifier corresponding to the identified concept entry back to an input of the natural language processor, as context information for a subsequently received textual input indicative of a subsequently received chat message that is received subsequent to the chat message under evaluation (the reasoner 1018 can synthesize the user intent, input state, and/or any of the other available inputs in view of applicable dialog models, business logic, rules, etc. (which may be supplied by one or more of the domain-adapted reusable components 1022). From this analysis, the reasoner 1018 can determine a likely appropriate task to execute on the person's behalf and/or a likely appropriate system response to the person's intended goal or objective as derived from the meaning of the inputs and reflected in the user intent, [0175]); and a bot controller that receives the NLP output from the natural language processor and generates a bot response output Figure 4, Output generation 422, …can formulate a textual response, and indicate whether the textual response should be displayed on a screen or vocalized, [0116]).

	With respect to Claim 13, Wang discloses: The chat bot computing system of claim 13 contains subject matter respectively similar to claim 3, and thus, is rejected under similar rationale.

With respect to Claim 14, Wang discloses: The chat bot computing system of claim 14 contains subject matter respectively similar to claim 4, and thus, is rejected under similar rationale.

With respect to Claim 15, Wang discloses: The chat bot computing system of claim 13 wherein the knowledge model is configured with each concept entry having a corresponding linguistic label (…the shareable ontology 912 may define an inheritance relationship between an ontological concept of “jeans” and a “pants” concept because many, if not all, of the properties of pants are also applicable to jeans, [0149]; …a reusable component that is natural language grammar related to pants (e.g., “I like the natural-fit capris”) may be linked with, or included in, the container that corresponds to the “pants” concept of the domain knowledge base 916 through the shareable ontology 912, [0150]), and wherein the natural language processor is configured to identify the concept in the textual input by matching words in the textual input against the linguistic labels corresponding to the concept entries in the knowledge model to identify a matching concept entry (…the shareable ontology 912 may define an inheritance relationship between an ontological concept of “jeans” and a “pants” concept because many, if not all, of the properties of pants are also applicable to jeans…during the development of a virtual personal assistant system designed for e-commerce shopping for pants, the platform 910 may use the shareable ontology 912 to help the developer create a natural language response that relates to pants, [0149]).  

With respect to Claim 16, Wang discloses: The chat bot computing system of claim 16 contains subject matter respectively similar to claim 10, and thus, is rejected under similar rationale.

With respect to Claim 17, Wang discloses: The chat bot computing system of claim 17 contains subject matter respectively similar to claim 11, and thus, is rejected under similar rationale.

	With respect to Claim 18, Wang discloses: A computer implemented method, comprising: providing a knowledge model that models concepts in natural language (Figure 4, Statistical Language Model 434, … can include a statistical classifier trained or programmed with domain-specific natural language samples…can be trained…with natural language phrases, [0122]), the knowledge model having a plurality of concept entries, each concept entry identifying a different concept with a different corresponding unique identifier (The interpretation 418 component can use the information extracted from audio and visual information by the audio understanding 414 and image understanding 416 components, and attempt to determine a person's current intent. “Intent” in this context means an objective, goal, task, purpose, request, or meaning intended by the verbal and/or visual input, [0113]), each concept entry identifying a different concept with a different corresponding unique identifier, that is unique relative to unique identifiers for other of the concept entries (The example shareable ontology 912 of FIG. 9 is a “general-purpose” or “shared” ontology that can be used to develop virtual personal assistant systems for one domain or for many different domains…the shareable ontology 912 can define a computerized structure for representing knowledge that relates to one domain or multiple domains. Such a structure includes ontological concepts (or “objects”), properties (or “attributes”) that are associated with the concepts and data relationships between or among the ontological concepts and properties…For example, in an ontology for a general-purpose “retail” domain, “product” may be an ontological concept, “color,” “description,” and “size” might be properties of the “product” concept, “has-a” might be a type of data relationship that exists between each of those properties and the “product” concept…, [0147]); receiving, at a natural language processor, a textual input, indicative of a chat message under evaluation, and context information, identified based on a previously received chat message that was received previous to the chat message under evaluation (Figure 4, Domain-Specific Application Resources 430, … assume that low-level functionality, such as automatic speech recognition and natural language understanding, are provided by the virtual personal assistant platform 410. The domain-specific application resources 430…can provide context-specific frameworks and components that can provide a more advanced understanding of a person's input, [0119]); accessing, with the natural language processor, the knowledge model to identify a concept entry corresponding to a concept in the chat message under evaluation based on the textual input and the context information; generating an NLP output identifying the concept (…The domain-specific application resources 430 can provide a context, for example using a domain-specific ontology 438 and/or domain-specific workflows, and, using the words and emotional state supplied by the virtual personal assistant platform 410, [0119]); feeding the unique identifier corresponding to the identified concept entry back to an input of the natural language processor, as context information for a subsequently received textual input indicative of a subsequently received chat message that is received subsequent to the chat message under evaluation (the reasoner 1018 can synthesize the user intent, input state, and/or any of the other available inputs in view of applicable dialog models, business logic, rules, etc. (which may be supplied by one or more of the domain-adapted reusable components 1022). From this analysis, the reasoner 1018 can determine a likely appropriate task to execute on the person's behalf and/or a likely appropriate system response to the person's intended goal or objective as derived from the meaning of the inputs and reflected in the user intent, [0175]); and generating a bot response Figure 4, Output generation 422, …can formulate a textual response, and indicate whether the textual response should be displayed on a screen or vocalized, [0116]).  

	With respect to Claim 19, Wang discloses: The computer implemented method of claim 18 wherein the knowledge model is configured with labeled relationship links (The example shareable ontology 912 of FIG. 9 is a “general-purpose” or “shared” ontology that can be used to develop virtual personal assistant systems for one domain or for many different domains…the shareable ontology 912 can define a computerized structure for representing knowledge that relates to one domain or multiple domains. Such a structure includes ontological concepts (or “objects”), properties (or “attributes”) that are associated with the concepts and data relationships between or among the ontological concepts and properties...For example, in an ontology for a general-purpose “retail” domain, “product” may be an ontological concept, “color,” “description,” and “size” might be properties of the “product” concept, “has-a” might be a type of data relationship that exists between each of those properties and the “product” concept, and “is-a” might be a type of data relationship that exists between the concept “product” and a sub-concept “shirts.”, [0147]), each relationship link linking two concept entries (As used herein, terms such as “relation,” “data relationship,” “linkage,” and “link” may refer to a logical association or semantic relationship, [0153]) and identifying a relationship between the two concept entries and wherein the knowledge model is configured with each concept entry having a corresponding linguistic label (…the shareable ontology 912 may define an inheritance relationship between an ontological concept of “jeans” and a “pants” concept because many, if not all, of the properties of pants are also applicable to jeans, [0149]; …a reusable component that is natural language grammar related to pants (e.g., “I like the natural-fit capris”) may be linked with, or included in, the container that corresponds to the “pants” concept of the domain knowledge base 916 through the shareable ontology 912, [0150]), and wherein accessing the knowledge model to identify a concept …the shareable ontology 912 may define an inheritance relationship between an ontological concept of “jeans” and a “pants” concept because many, if not all, of the properties of pants are also applicable to jeans…during the development of a virtual personal assistant system designed for e-commerce shopping for pants, the platform 910 may use the shareable ontology 912 to help the developer create a natural language response that relates to pants, [0149]).

	With respect to Claim 20, Wang discloses: The performed method of claim 20, contains subject matter respectively similar to the performed by the computing device of claim 11, and thus, is rejected under similar rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441.  The examiner can normally be reached on Monday - Thursday 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.A.C./Junior Examiner, Art Unit 2658                                                                                                                                                                                                        
/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2658